                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 1 of 23
                                                                  REVISED NIKE TIME ENTRIES


                                                                                                                                         Specific
  Pg. No.                                                                                                                                         Recoverable
                Date                          Summary of Work Performed                               Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                       Task Codes
                                                                                                                                          Codes
    12        03/21/19 Preparing documents for production [L999]                                       4.0    Aftimos, L.   $1,040.00       1         A
    12        03/22/19 Preparing documents for production [L999]                                       2.0    Aftimos, L.    $520.00        1         A
    20        04/02/19 Conf with L. Aftimos re organization of files for future productions; emails    1.7    Homes, B.      $875.50        1         A
                       with P. Skinner re supplemental production of M. Geragos correspondence;
                       prepared production re same. [L670]
    20        04/04/19 QC'ed supplemental production of M. Geragos correspondence. [L670]              0.6    Homes, B.      $309.00       1          A
    19        04/12/19 Drafted and revised 4/11 R. Leinwand SDNY interview memo. [L999]                1.2    Battle, V.     $672.00       1          B
    19        04/13/19 Drafted and revised 4/11 R. Leinwand SDNY interview memo. [L999]                5.8    Battle, V.    $3,248.00      1          B
    19        04/14/19 Revised 4/l1 R. Leinwand SDNY interview memo [L999]                             2.1    Battle, V.    $1,176.00      1          B
    19        04/19/19 Edited R. Leinwand SDNY interview memo per A. Michaelson comments.              3.1    Battle, V.    $1,736.00      1          B
                       [L999]
    14        04/30/19 Analyze status and formulate strategies; prepare Casey Kaplan for SDNY          2.1    Skinner, P.   $2,184.00      1          B
                       interview. [L999]
    19        04/30/19 Prepared C. Kaplan for SDNY interview, with P. Skinner [L999]                   1.9     Battle, V.   $1,064.00      1          B
    26        05/01/19 Participated in C. Kaplan SDNY interview; collected and reviewed C.             4.1     Battle, V.   $2,296.00      1         A, B
                       Kaplan's emails with M. Gerngos; Verified litigation hold [L999]
    22        05/01/19 Prepare for and participate in SDNY interview of Casey Kaplan; participate      2.8    Skinner, P.   $2,912.00      1          B
                       in team meeting. [L999]
    26        05/02/19 Reviewed and redacted C. Kaplan documents [L999]                                1.0     Battle, V.    $560.00       1          A
    26        05/03/19 Drafted Casey Kaplan interview memo; Reviewed C. Kaplan                         2.9     Battle, V.   $1,624.00      1         A, B
                       correspondence with M. Geragos (L999]
    26        05/04/19 Edited C. Kaplan interview memo [L999]                                          0.7     Battle, V.    $392.00       1          B
    26        05/05/19 Edited C. Kaplan interview memo [L999]                                          1.4     Battle, V.    $784.00       1          B
    26        05/06/19 Reviewed Kaplan correspondence with Geragos; attention to lit hold              4.8     Battle, V.   $2,688.00      1         A, B
                       recipients [L999]
    26        05/07/19 Reviewed and redacted Kaplan Geragos correspondence [L999]                      1.5     Battle, V.   $840.00        1         A, B
    26        05/08/19 Revised 4/11 Kaplan interview memo in accordance with A. Michaelson and         1.6     Battle, V.   $896.00        1          B
                       P. Skinner's edits [L999]
    26        05/09/19 Reviewed and redacted C. Kaplan emails for production to SDNY; discussed        2.8     Battle, V.   $1,568.00      1         A, B
                       Kaplan 5/1 interview memo and production plan with P. Skinner [L999]
    24        05/09/19 Conf with team re SDNY production [L999]                                        0.2    Wilson, S.     $186.00       1          A
    26        05/10/19 Revised C. Kaplan memo inputting P. Skinner suggestions [L999]                  1.5    Battle, V.     $840.00       1          B
    26        05/11/19 Revised C. Kaplan memo inputting P. Skinner suggestions [L999]                  2.2    Battle, V.    $1,232.00      1          B
    26        05/13/19 Finalized R. Lcinwand and C. Kaplan interview memos [L999]                      0.2    Battle, V.     $112.00       1          B
    26        05/14/19 Attention to production of Auerbach emails; created parameters to pull all      1.8    Battle, V.    $1,008.00      1          A
                       Nike Geragos conversations [L999]




                                                                               Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 2 of 23
                                                                  REVISED NIKE TIME ENTRIES


                                                                                                                                         Specific
  Pg. No.                                                                                                                                         Recoverable
                Date                          Summary of Work Performed                               Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                       Task Codes
                                                                                                                                          Codes
    26        05/15/19 Collected Nike correspondence with M. Geragos and B. Meiselas; facilitated      2.2     Battle, V.   $1,232.00       1        A, C
                       transcript order; reviewed transcripts for jury instructions [L999]
    26        05/16/19 Pulled Nike employee correspondence with all Geragos affiliates; prepared       7.6     Battle, V.   $4,256.00      1          A
                       correspondence for production; drafted production preview; team meeting
                       [L999]
    28        05/16/19 Creating FTP for SDNY production of Geragos communications [L999]               0.5    Aftimos, L.    $130.00       1          A
    26        05/20/19 Reviewed and redacted correspondence with M. Geragos [L999]                     1.8     Battle, V.   $1,008.00      1          A
    24        05/20/19 Emails with V. Battle re M. Geragos-related email collection [L999]             0.3    Wilson, S.     $279.00       1          A
    27        05/23/19 Input P. Skinner's comments to C. Kaplan interview memo; team meeting;          2.0     Battle, V.   $1,120.00      1         A, B
                       reviewed Geragos communications; spoke with vendor about estimate and
                       processing documents [L999]
    27        05/24/19 Reviewed additional Geragos communications; prepared production [L999]          2.3     Battle, V.   $1,288.00      1          A
    27        05/26/19 Reviewed and tagged Nike Geragos communications [L999]                          1.1     Battle, V.    $616.00       1          A
    27        05/27/19 Prepared Geragos communications for production [L999]                           0.5     Battle, V.    $280.00       1          A
    27        05/28/19 Prepared Geragos communications for production [L999]                           3.0     Battle, V.   $1,680.00      1          A
    27        05/29/19 Reviewed and redacted Geragos communications [L999]                             1.6     Battle, V.    $896.00       1          A
    27        05/30/19 Redacted Nike Geragos communications; attention to preparing production;        4.4     Battle, V.   $2,464.00      1          A
                       gathered information regarding outstanding productions [L999]
    25        05/30/19 Emails with V. Battle and A. Michaelson re M. Geragos related production        0.2    Wilson, S.    $186.00        1          A
                       [L999]
    27        05/31/19 Reviewed and redacted Geragos communications; prepared communications           0.5     Battle, V.   $280.00        1          A
                       for production [L999]
    35        06/03/19 Reviewed and finalized Geragos communications [L999]                            1.3     Battle, V.   $728.00        1          A
    35        06/04/19 Reviewed and redacted Geragos communications and contract information.          1.4     Battle, V.   $784.00        1          A
                       [L999]
    29        06/04/19 Email correspondence and teleconfs with SDNY re witness interviews.             0.3    Skinner, P.    $312.00       1          A
    35        06/05/19 Checked documents for production; prepared production for Kaplan review;        4.7     Battle, V.   $2,632.00      1          A
                       discussed production strategy with S. Wilson [L999]
    31        06/05/19 Emails with V. Battle re M. Geragos related production and redaction issues;    1.0    Wilson, S.    $930.00        1          A
                       attention to production letter; review selected documents proposed for
                       production [L999]
    29        06/06/19 Teleconf with SDNY re witness interviews and email correspondence with          1.1    Skinner, P.   $1,144.00      1          A
                       client and BSF team re same; participate in team meeting. [L999]
    31        06/06/19 Advice to V. Battle re redactions to M. Geragos communications; conf with       0.5    Wilson, S.    $465.00        1          A
                       BSF team re SDNY protective order and next steps [L999]
    33        06/06/19 Follow up regarding M. Avenatti status conference. [L999]                       0.2    Barkai, Y.    $146.00        1          C




                                                                               Exhibit A
                                     Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 3 of 23
                                                                  REVISED NIKE TIME ENTRIES


                                                                                                                                        Specific
  Pg. No.                                                                                                                                        Recoverable
                Date                          Summary of Work Performed                              Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                      Task Codes
                                                                                                                                         Codes
    33        06/07/19 Conduct legal research regarding victims' rights statutes; draft and revise    3.1    Barkai, Y.    $2,263.00       1         E
                       memorandum regarding victims' rights statutes; emails with S. Wilson, P.
                       Skinner, and A. Michaelson regarding victims' rights statutes. [L999]
    35        06/07/19 Drafted C. Kaplan email summarizing SDNY production; reviewed                  1.6     Battle, V.   $896.00        1          A
                       documents for production; edited production letter and reviewed previous
                       production requests re potential discovery. [L999]
    35        06/12/19 Drafted production review email to C. Kaplan; prepared production preview      0.7     Battle, V.   $392.00        1          A
                       for Kaplan review [L999]
    31        06/12/19 Review proposed Geragos-related production; attention to summary for C.        0.6    Wilson, S.    $558.00        1          A
                       Kaplan and emails with V. Battle re same [L999]
    29        06/14/19 Review email summaries from document review. [L999]                            0.4    Skinner, P.   $416.00        1          A
    35        06/17/19 Made changes to production based on C. Kaplan feedback [L999]                  0.5     Battle, V.   $280.00        1          A
    35        06/18/19 Made changes to redactions and documents in proposed production per C.         0.3     Battle, V.   $168.00        1          A
                       Kaplan suggestions [L999]
    35        06/24/19 Made additional revisions to production documents suggested by C. Kaplan;      7.6     Battle, V.   $4,256.00      1          A
                       prepared M. Gergagos related production [L999]
    35        06/25/19 Drafted correspondence to C. Kaplan re Geragos communications; prepared        2.6     Battle, V.   $1,456.00      1          A
                       production to SDNY; [L999]
    35        06/26/19 Edited correspondence to C. Kaplan; prepared production to send to C.          2.5     Battle, V.   $1,400.00      1          A
                       Kaplan; edited production [L999]
    35        06/27/19 Communicated with ediscovery vendor re production of Geragos                   0.5     Battle, V.   $280.00        1          A
                       communications [L999]
    36        08/14/19 Confer with SDNY; review Avenatti filing and analyze issues concerning         4.3    Skinner, P.   $4,472.00      1          A
                       same. confer with BSF team and client re same, formulate strategies for
                       addressing same with SDNY [L120]
    37        08/14/19 Teleconf with S. Wilson and D. Simons re Avenatti motion to dismiss            1.6    Michaelson,   $1,600.00      1         A, C
                       indictment; review of email correspondence with SDNY, P. Skinner and S.                   A.
                       Wilson re SDNY discovery to M. Avenatti. [L999]
    43        08/15/19 Draft talking points for call to SDNY; revise same; draft letter motion to    11.6    Simons, D.    $8,352.00      1         A, C
                       Court; corr with S.Wilson re: same; team meeting re: workstreams; attend
                       teleconf with SDNY; draft notes of same; teleconf with R. Leinwand re:
                       same; call with G. Kopp; corr re: same [L999]




                                                                              Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 4 of 23
                                                                   REVISED NIKE TIME ENTRIES


                                                                                                                                           Specific
  Pg. No.                                                                                                                                           Recoverable
                Date                           Summary of Work Performed                                Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                         Task Codes
                                                                                                                                            Codes
    37        08/15/19 Review of Avenatti motion to dismiss indictment, and advice re same;              7.0    Michaelson,   $7,000.00       1         C
                       advice re letter to Gardephe regarding redactions; review of protective                      A.
                       order; teleconf with team re strategy; editing letter to Judge Gardephe re
                       possible redactions; review of redactions to documents to be filed; advice to
                       S. Wilson re Nike public statement; review of summary of correspondence
                       with SDNY. [L999]
    36        08/15/19 Confer with SDNY; confer with BSF team; confer with client; formulate             3.5    Skinner, P.   $3,640.00      1          A
                       strategies; review and revise correspondence to court [L120]
    43        08/16/19 Attn to Avenatti motion to dismiss brief; review case law re: same; attn. to      2.4    Simons, D.    $1,728.00      1         A, C
                       P. Skinner summary of call with SDNY; call with SDNY; summarize same
                       [L999]
    39        08/17/19 Review and analyze M, Avenatti motion for bill of particulars; attention to       2.4    Wilson, S.    $2,232.00      1          C
                       exhibits to S. Srebnick Affidavit exhibits to motion to dismiss; emails with
                       BSF team re same; draft update to R. Leinwand re new filings [L999]
    43        08/19/19 Review Avenatti filings; corr with S. Wilson re: same; attn. to case law re:      3.6    Simons, D.    $2,592.00      1          C
                       same [L999]
    43        08/20/19 Review Avenatti motion; attn. to case law re: same; draft update to client re:    1.4    Simons, D.    $1,008.00      1          C
                       same [L999]
    36        08/21/19 Review draft revised PO and confer with client, SDNY and BSF team same;           1.8    Skinner, P.   $1,872.00      1         A, C
                       email correspondencewith client re Avenatti's most recent filings [L120]
    41        08/21/19 Review M. Avenatti filings, correspondence with client regarding filings,         1.6    Barkai, Y.    $1,168.00      1          C
                       and relevant case law; emails with S. Wilson and P. Skinner regarding M.
                       Avenatti hearing; Emails with BSF team regarding revised protective order;
                       review revised protective order. [L999]
    40        08/21/19 Review and analyze SDNY draft revised protective order and AUSA D.                1.0    Wilson, S.    $930.00        1          C
                       Richenthal emails; advice to P. Skinner re protective order changes; emails
                       with R. Leinwand re same [L999]
    43        08/21/19 Corr with R. Leinwand re: Avenatti motion; attn. to P . Skinner corr. with        0.5    Simons, D.    $360.00        1         A, C
                       SDNY [L999]
    43        08/22/19 Attn to summary of Avenatti pre-trial conference; corr with Y. Barkai re:         4.3    Simons, D.    $3,096.00      1         A, C
                       same; teleconf with client re: same; attn to document production log; corr
                       with A. Michaelson re: same; draft team action items; corr with S. Wilson re:
                       same [L999]
    37        08/22/19 Analysis of draft revised protective order circulated by SDNY; review of Y.       1.8    Michaelson,   $1,800.00      1         A, C
                       Barkai summary of Avenatti court proceeding; advice to BSF team re scope                     A.
                       of productions to Government. [L999]




                                                                                Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 5 of 23
                                                                   REVISED NIKE TIME ENTRIES


                                                                                                                                          Specific
  Pg. No.                                                                                                                                          Recoverable
                Date                          Summary of Work Performed                                Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                        Task Codes
                                                                                                                                           Codes
    40        08/27/19 Review D. Simons report re teleconf with SDNY; attention to advice with R.       0.4    Wilson, S.    $372.00         1        A, C
                       Leinwand re M. Avenatti Rule 17(c) motion and redactions [L999]
    37        08/28/19 Editing outline of motion to quash, by Y. Barkai; correspondence with S.         1.5    Michaelson,   $1,500.00      1         A, C
                       Wilson re legal research; attention to redactions of document. [L999]                       A.
    40        08/29/19 Review and analyze S. Srebnick email to SDNY re Rule 17(c) subpoena to           1.5    Wilson, S.    $1,395.00      1         A, C
                       Nike; attention to client update and confer with team re same; review and
                       analyze M. Avenatti letter motion for trial postponement; emails with A.
                       Michaelson and P. Skinner re strategy [L999]
    36        08/29/19 Prepare for and participate in call with SDNY re redactions and Avenatti         1.0    Skinner, P.   $1,040.00      1         A, C
                       issues; review SDNY filings and update client re same [L120]
    42        08/30/19 Revise and circulate draft outline of motion to quash Rule 17(c) subpoena;       1.1    Barkai, Y.    $803.00        1          C
                       emails with BSF team regarding motion to quash subpoena. [L999]
    40        08/30/19 Emails with R. Leinwand and A. Michaelson re M. Avenatti motion for trial        0.7    Wilson, S.    $651.00        1          C
                       adjournment; attention to new docket entries in SDNY action; review
                       revised outline of motion to quash Rule 17(c) subpoena; emails with Y.
                       Barkai re same [L999]
    56        09/05/19 Corr with P. Skinner re: call to SDNY; teleconf with SDNY; draft summary         1.7    Simons, D.    $1,224.00      1          A
                       of same; corr with R. Leinwand re: same [L999]
    50        09/05/19 Prepare for and participate in teleconf with SDNY [L999]                         0.5    Skinner, P.    $520.00       1          A
    54        09/06/19 Review and analyze SDNY opposition to M. Avenatti motion for trial               4.0    Wilson, S.    $3,720.00      1          C
                       adjournment; emails with R. Leinwand and P. Skinner re same; review and
                       analyze M. Avenatti draft motion for 17(c) subpoena to Nike. Filed motion
                       papers, and selected authorities cited therein; attention to emails with SDNY
                       re 17(c) motion; advice to R. Leinwand and confer with BSF team re same;
                       consider follow-up legal analysis and potential opposition arguments [L999]
    56        09/06/19 Review SDNY filing re: adjoumment; attn. to draft 17c brief; corr with R.        2.9    Simons, D.    $2,088.00      1          C
                       Leinwand re: same; meet with S. Wilson re: same; attn. to Avenatti filings
                       [L999]
    50        09/06/19 Review Rule 17 motion and confer with client and BSF team re same;               2.5    Skinner, P.   $2,600.00      1          C
                       review Avenatti's repy filing on motion to adjourn the trial [L999]
    52        09/06/19 Review and analysis of SDNY response to M. Avenatti request for trial            1.8    Michaelson,   $1,800.00      1          C
                       adjournment; review of Avenatti motion to issue Rule 17 subpoena to Nike.                   A.
                       [L999]
    59        09/06/19 Reviewed M. Avenatti motion for leave to file third party subpoena; emails       1.1    Homes, B.     $566.50        1          C
                       with team re same [L999]
    50        09/08/19 Prepare for call with SDNY [L999]                                                0.4    Skinner, P.    $416.00       1          C
    50        09/09/19 Prepare for and participate in call with SDNY; review filings [L999]             1.0    Skinner, P.   $1,040.00      1         A, C



                                                                                Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 6 of 23
                                                                    REVISED NIKE TIME ENTRIES


                                                                                                                                            Specific
  Pg. No.                                                                                                                                            Recoverable
                Date                           Summary of Work Performed                                 Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                          Task Codes
                                                                                                                                             Codes
    56        09/10/19 Corr with team re: 17c subpoena response; meet re: same; draft letter res:         8.0    Simons, D.    $5,760.00       1         C
                       same; attn. to case law re: same; revise same [L999]
    52        09/10/19 Advice to and conf with S. Wilson, P. Skinner, and D. Simons re response to        0.8    Michaelson,   $800.00        1          C
                       motion for Rule 17 subpoena; teleconf with R. Leinwand, P. Skinner and                        A.
                       S. Wilson re response to motion for Rule 17 subpoena. [L999]
    50        09/11/19 Review and analyze Avenatti filings in SDNY case; revise letter to court re        4.2    Skinner, P.   $4,368.00      1          C
                       Rule 17 subpoena [L999]
    52        09/11/19 Editing letter to Judge Gardephe re Rule 17 subpoena, based on draft by D.         2.1    Michaelson,   $2,100.00      1          C
                       Simons. [L999]                                                                                A.
    56        09/12/19 Revise letter to court; corr re: same; revise subpoena certification; corr with    2.9    Simons, D.    $2,088.00      1         A, C
                       client re: same; corr with P. Skinner re: same; attn. to corr. with SDNY
    52        09/12/19 Editing letter to Judge Gardephe re Rule 17 subpoena, based on draft by D.         2.7    Michaelson,   $2,700.00      1          C
                       Simons; correspondence with R. Leinwand re letter; confs with P. Skinner                      A.
                       and S. Wilson re letter; teleconf with R. Leinwand re letter response to
                       request for Rule 17 subpoena.[L999]
    54        09/12/19 Revise draft letter to Hon. P. Gardephe opposing Rule 17(c) motion and C.          1.4    Wilson, S.    $1,302.00      1          C
                       Gutsick certification; conf with A. Michaelson and emails with R. Leinwand
                       and A Michaelson re strategy [L999]
    50        09/12/19 Review and revise Rule 17 letter and confer with Nike and BSF team re              1.3    Skinner, P.   $1,352.00      1          C
                       same; review and revise draft certification [L999]
    59        09/12/19 Reviewed letter to Judge Gardephe re third-party subpoena to Nike; emails          0.9    Homes, B.     $463.50        1          C
                       with team re same. [L999]
    50        09/13/19 Analyze issues concerning timing of Rule 17 opposition letter and confer           3.2    Skinner, P.   $3,328.00      1         A, C
                       with Scott Wilson re same; teleconf with Carolyn Gutsick re certification;
                       teleconf with SDNY re Rule 17 letter; review and revise Rule 17 letter;
                       confer with Nike re Rule 17 letter [L999]
    56        09/13/19 Corr re: letter to court; attn. to summary of call with SDNY; teleconf with C.     1.8    Simons, D.    $1,296.00      1         A, C
                       Gutsick; corr with P. Skinner re: same [L999]
    54        09/13/19 Emails with R. Leinwand and P. Skinner re filing of 17(c) letter and call with     1.0    Wilson, S.    $930.00        1         A, C
                       AUSA M. Podolsky; advice to D. Simons re work product for C. Gutsick re
                       production certification; attention to same [L999]
    52        09/13/19 Attention to teleconf with SDNY re response to motion for Rule 17                  0.2    Michaelson,   $200.00        1         A, C
                       subpoena, and correspondence with R. Leinwand re same. [L999]                                 A.
    52        09/14/19 Attention to correspondence with R. Leinwand re submission of letter on            0.4    Michaelson,   $400.00        1          C
                       Rule 17 subpoena. [L999]                                                                      A.
    56        09/14/19 Attn to R. Leinwand, S. Wilson correspondence re: letter to the court [L999]       0.2    Simons, D.    $144.00        1          C




                                                                                 Exhibit A
                                       Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 7 of 23
                                                                    REVISED NIKE TIME ENTRIES


                                                                                                                                             Specific
  Pg. No.                                                                                                                                             Recoverable
                Date                           Summary of Work Performed                                  Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                           Task Codes
                                                                                                                                              Codes
    56        09/15/19 Corr re: letter to Court; corr with C. Gutsick, Fronteo re: doc production          1.3    Simons, D.    $936.00         1        A, C
                       review [L999]
    56        09/16/19 Corr re: letter to court; revise same; corr re: filing of letter; call with SDNY    5.1    Simons, D.    $3,672.00      1         A, C
                       re: letter; meet with P. Skinner re: same [L999]
    52        09/16/19 Advice to P. Skinner and S. Wilson re proposed certification of production;         3.0    Michaelson,   $3,000.00      1         A, C
                       editing Rule 17 letter to J. Gardephe. [L999]                                                  A.
    50        09/16/19 Analyze issues concerning certification; prepare for and participate in call        2.8    Skinner, P.   $2,912.00      1          A
                       with SDNY; confer with Nike and BSF team re call with SDNY [1999]
    55        09/16/19 Call with A. Michaelson and emails with D. Simons re revisions to Nike              1.8    Wilson, S.    $1,674.00      1         A, C
                       17(c) letter; teleconf with P. Skinner, A. Michaelson and D. Simons re call
                       with SDNY and strategy; emails with R. Leinwand re filing [L999]
    59        09/16/19 Reviewed notes of call with SDNY. [L999]                                            0.3    Homes, B.      $154.50       1          A
    56        09/17/19 Revise letter to court; corr with team re: same; attn. to edits re: same; corr      3.7    Simons, D.    $2,664.00      1          C
                       with client re: same; teleconf re: same [L999]
    55        09/17/19 Draft and revise Nike 17(c) letter; conf and emails with A. Michaelson and          2.6    Wilson, S.    $2,418.00      1         B, C
                       P. Skinner and teleconfs with R. Leinwand re strategy for same; review S.
                       Srebnick email to B.Homes and consider strategy re same; confs with A.
                       Michaelson and B. Homes re same [L999]
    59        09/17/19 Reviewed letter to Judge Gardephe re third-party subpoena to Nike; emails           1.8    Homes, B.     $927.00        1         B, C
                       with team re same; attention to email from S. Srebnick re service of trial
                       subpoena; conf with A. Michaelson re same; conf with M.Brille re same.
                       [L999]
    52        09/17/19 Editing Rule 17 letter, and teleconf with R. Leinwand, S. Wilson, P. Skinner        1.6    Michaelson,   $1,600.00      1         B, C
                       and D.Simons re same; attention to Srebnick emai l to B. Homes. [L999]                         A.
    56        09/18/19 Attn to client revisions to letter to court; corr with S. Wilson re: same; call     1.7    Simons, D.    $1,224.00      1          C
                       with A. Michaelson re: same [L999]
    52        09/18/19 Attention to correspondence with SDNY re Rule 17 letter; review of                  0.7    Michaelson,   $700.00        1          A
                       proposed edits to letter by H. Krane and R. Leinwand. [L999]                                   A.
    55        09/18/19 Review H. Krane edits to Nike 17(c) letter; call with R. Leinwand and emails        0.5    Wilson, S.    $465.00        1         A, C
                       with D. Simons re same; attention to scheduling call with SDNY [L999]
    59        09/18/19 Conf with A. Michaelson re U.S. v. Avenatti trial subpoena. [L999]                  0.3    Homes, B.      $154.50       1         B, C
    56        09/19/19 Teleconf with SDNY; corr with P. Skinner, S. Wilson re: same; call with P.          6.7    Simons, D.    $4,824.00      1         A, C
                       Skinner re: same; draft memo of call re: same; revise letter to Court; corr re:
                       same; prepare same for filing [L999]




                                                                                  Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 8 of 23
                                                                    REVISED NIKE TIME ENTRIES


                                                                                                                                            Specific
  Pg. No.                                                                                                                                            Recoverable
                Date                           Summary of Work Performed                                 Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                          Task Codes
                                                                                                                                             Codes
    55        09/19/19 Revise Nike 17(c) letter; calls ,vith R. Leinwand and P. Skinner and emails        2.5    Wilson, S.    $2,325.00       1        A, C
                       with P. Skinner and D. Simons re same; review memo re SDNY call re 17(c)
                       letter; advice to D. Simons re filing logistics; review and analyze SDNY
                       brief in opposition to M. Avenatti pre-trial motions; draft advice to R.
                       Leinwand re same [L999]
    52        09/19/19 Analysis of SDNY opposition to motion to dismiss indictment; editing Nike          1.6    Michaelson,   $1,600.00      1          C
                       submission in response to Rule 17 request. [L999]                                             A.
    59        09/19/19 Conducted cite check of letter to Judge Gardephe re third-party subpoena to        1.5    Homes, B.     $772.50        1          C
                       Nike; emails with team re same. [L999]
    50        09/19/19 Review and revise draft letter re Rule 17 subpoena and confer with SDNY,           0.3    Skinner, P.   $312.00        1         A, C
                       BSF team and Judge Gardephe's chambers re same; review SDNY's
                       opposition brief [L999]
    50        09/20/19 Review Avenatti response to Rule 17 letter and confer with client re same;         1.0    Skinner, P.   $1,040.00      1         A, C
                       email correspondence with SDNY [L999]
    57        09/20/19 Corr re: letter to court; attn. to Avenatti reply letter; corr with R. Leinwand    0.9    Simons, D.    $648.00        1          C
                       re: same [L999]
    50        09/21/19 Review and analyze SDNY filing re Rule 17 application and confer with              0.5    Skinner, P.   $520.00        1          C
                       BSF team and client re same [L999]
    55        09/21/19 Emails with P. Skinner re M. Avenatti response to Nike 17(c) letter [L999]         0.1    Wilson, S.     $93.00        1          C
    57        09/21/19 Attn to S. Wi1son corr re: Avenatti letter to Court [L999]                         0.1    Simons, D.     $72.00        1          C
    55        09/23/19 Review SDNY letter to court re pre-trial deadlines; review and analyze             1.0    Wilson, S.    $930.00        1          C
                       SDNY opposition to M. Avenatti 17(c) motion re subpoena to Nike; emails
                       with R. Leinwand and P. Skinner re same [L999]
    50        09/23/19 Review and analyze SDNY filing re Rule 17 application and confer with              0.8    Skinner, P.   $832.00        1          C
                       BSF team and client re same [L999]
    57        09/23/19 Review SDNY letter re: Nike subpoena [L999]                                        0.2    Simons, D.    $144.00        1          C
    51        09/24/19 Review and analyze SDNY filing re Rule 17 application and confer with              0.8    Skinner, P.   $832.00        1          C
                       BSF team and client resame [L999]
    60        09/24/19 Reviewed letter from M. Avenatti re withdrawal of Nike subpoena. [L999]            0.3    Homes, B.     $154.50        1          C
    57        09/25/19 Call with SDNY; draft notes of same [L999]                                         0.9    Simons, D.    $648.00        1          A
    55        09/25/19 Emails with R. Leinwand and P. Skinner re call with SDNY and trial                 0.7    Wilson, S.    $651.00        1         A, B
                       subpoenas; attention to S. Srebnick emails re service of trial subpoenas;
                       emails with M. Brille re same [L999]
    53        09/25/19 Attention to teleconf with SDNY re trial preparation and discovery; advice re      0.4    Michaelson,   $400.00        1         A, B
                       acceptance of service of subpoenas from Avenatti. [L999]                                      A.
    57        09/26/19 Attn to SDNY emaiI (L999]                                                          0.1    Simons, D.     $72.00        1          A
    57        09/27/19 Attn to corr with SDNY, client re: trial prep [L999]                               0.5    Simons, D.    $360.00        1          A



                                                                                 Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 9 of 23
                                                                  REVISED NIKE TIME ENTRIES


                                                                                                                                         Specific
  Pg. No.                                                                                                                                         Recoverable
                Date                          Summary of Work Performed                               Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                       Task Codes
                                                                                                                                          Codes
    55        09/27/19 Emails with R. Leinwand, C. Kaplan and P. Skinner re trial witness prep         0.2    Wilson, S.    $186.00         1         B
    55        09/30/19 Call with P. Skinner re trial prep [L999]                                       0.4    Wilson, S.    $372.00         1         B
    61        11/04/19 Analyze witness prep issues for Avenatti trial; email correspondence re call    0.3    Skinner, P.   $312.00         1         B
                       with SDNY [L999]
    61        11/07/19 Prepare for and participate in call with SDNY re witness prep [L999]            0.7    Skinner, P.   $728.00        1         A, B
    63        11/07/19 Corr with SDNY, P. Skinner re: prep for Avenatti trial [L999]                   0.2    Simons, D.    $144.00        1         A, B
    61        11/11/19 Analyze privilege issues conceming preparation of Nike witnesses for            0.5    Skinner, P.   $520.00        1          B
                       Avenatti trial [L999]
    61        11/12/19 Confer with A. Michaelson re call with SDNY and Nike witness prep (L999]        0.4    Skinner, P.   $416.00        1          B
    62        11/13/19 Review of superseding indictment, and advice re same to R. Leinwand and         0.8    Michaelson,   $800.00        1          C
                       C. Kaplan. [L999]                                                                          A.
    65        11/13/19 Reviewed superseding indictment in U.S. v. Avenatti; emails with team re        0.8    Homes, B.     $412.00        1          C
                       same. [L999]
    61        11/13/19 Analyze superseding indictment and email correspondence with client re          0.5    Skinner, P.   $520.00        1          C
                       same [L999]
    61        11/14/19 Confer with SDNY and client re witness prep sessions; preparefor RL and         1.8    Skinner, P.   $1,872.00      1         A, B
                       CK witness prep sessions [L999]
    63        11/15/19 Corr with P. Skinner re: trial prep; review SDNY doc prods; corr with client    1.7    Simons, D.    $1,224.00      1         B, C
                       re: trial prep; attn. to Avenatti filings; corr with client re: same [L999]
    65        11/15/19 Emails with team re SDNY production to M. Avenatti; reviewed M. Avenatti        1.2    Homes, B.     $618.00        1          C
                       motion to dismiss and jury questionnaire; emails with team re same. [L999]
    63        11/17/19 Attn to Avenatti pre-trial filings; review SDNY doc production [L999]           0.7    Simons, D.    $504.00        1          C
    65        11/22/19 Reviewed government response to M. Avenatti motion to dismiss; emails           0.8    Homes, B.     $412.00        1          C
                       with team re same. [L999]
    63        11/22/19 Corr with A. Michaelson, R. Leinwand re: SDNY pre-trial brief; attn. to         0.4    Simons, D.    $288.00        1          C
                       same [L999]
    63        11/23/19 Attn to SDNY pre-trial brief [L999]                                             0.2    Simons, D.    $144.00        1          C
    63        11/23/19 Attn to Avenatti reply brief; corr with R. Leinwand re: same [L999]             0.2    Simons, D.    $144.00        1          C
    65        11/24/19 Reviewed M. Avenatti reply in support of motion to dismiss; emails with         0.5    Homes, B.     $257.50        1          C
                       team re same. [L999]
    62        11/24/19 Review of Avenatti reply brief in support of motion to dismiss honest           0.3    Michaelson,   $300.00        1          C
                       services charge. [L999]                                                                    A.
    63        11/25/19 Corr with SDNY; teleconf with same re: trial prep; attn. to SDNY docs for       1.5    Simons, D.    $1,080.00      1        A, B, C
                       same [L999]
    61        11/25/19 Prepare for and participate in teleconf with SDNY re Avenatti trial issues      0.8    Skinner, P.   $832.00        1          A
                       [L999]
    61        11/26/19 Prep for Avenatti prep sessions [L999]                                          1.2    Skinner, P.   $1,248.00      1          B



                                                                               Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 10 of 23
                                                                    REVISED NIKE TIME ENTRIES


                                                                                                                                            Specific
  Pg. No.                                                                                                                                            Recoverable
                Date                           Summary of Work Performed                                 Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                          Task Codes
                                                                                                                                             Codes
    62        11/27/19 Review of Avenatti motion in limine. [L999]                                        0.3    Michaelson,   $300.00         1         C
                                                                                                                     A.
    63        11/27/19   Attn to Avenatti motion in limine; COIT with R. Leinwand re: same [L999]         0.3    Simons, D.     $216.00       1          C
    64        11/29/19   Review docs produced to Avenatti for trial prep [L999]                           2.2    Simons, D.    $1,584.00      1          B
    64        11/30/19   Review docs produced to Avenatti for trial prep [L999]                           0.5    Simons, D.     $360.00       1          B
    71        12/01/19   Review SDNY docs for witness prep; attn. to Avenatti motion in limine            3.6    Simons, D.    $2,592.00      1         B, C
    71        12/02/19   Corr re: trial prep; attn. to SDNY docs re: same; teleconf with R. Leinwand      7.2    Simons, D.    $5,184.00      1         B, C
                         re: same; attn. to R. Leinwand docs & SDNY memo for same; prep for R.
                         Leinwand meeting with SDNY [L999]
    67        12/02/19   Teleconf with client re status and strategy; prepare for SDNY prep sessions      1.8    Skinner, P.   $1,872.00      1          B
                         [L999]
    69        12/02/19   Teleconf with R. Leinwand, P. Skinner and D. Simons re teleconf with             0.7    Michaelson,   $700.00        1          B
                         SDNY; attention to preparation of R. Leinwand and C. Kaplan for meeting                     A.
                         with SDNY; analysis of documents M. Avenatti could make public. [L999]
    71        12/03/19   Draft trial prep outlines for R. Leinwand, C. Kaplan; attn. to docs for same;    1.9    Simons, D.    $1,368.00      1          B
                         corr with P. Skinner re: same [L999]
    67        12/03/19   Review documents for SDNY prep [L999]                                            0.5    Skinner, P.    $520.00       1          B
    71        12/04/19   Draft witness prep outlines; attn. to docs re: same; corr with P. Skinner re:    1.8    Simons, D.    $1,296.00      1         B, C
                         same; attn. to Avenatti letter to Court [ L999]
    67        12/04/19   Prepare for SDNY preps (L999]                                                    0.4    Skinner, P.    $416.00       1          B
    69        12/05/19   Review and comment on outline for witness prep of R. Leinwand and C.             2.5    Michaelson,   $2,500.00      1          B
                         Kaplan. [L999]                                                                              A.
    71        12/05/19   Revise prep materials; attn. to docs re: same; corr re: same; meet with P.       1.9    Simons, D.    $1,368.00      1          B
                         Skinner re: same ; corr with C. Kaplan re: same [L999]
    69        12/06/19   Attention to preparation of R. Leinwand and C. Kaplan for meeting with           1.5    Michaelson,   $1,500.00      1          B
                         SDNY. [L999]                                                                                A.
    67        12/06/19   Prepare for SDNY preps [L999]                                                    0.7    Skinner, P.   $728.00        1          B
    71        12/06/19   Meet with L. Aftimos re: witness prep docs; attn. to corr from SDNY re:          0.6    Simons, D.    $432.00        1          B
                         same [L999]
    67        12/08/19   Prepare for SDNY proffers [L999]                                                 4.0    Skinner, P.   $4,160.00      1          A
    71        12/08/19   Corr re: trial prep [L999]                                                       0.1    Simons, D.     $72.00        1          B
    71        12/09/19   Trial prep with R. Leinwand, C. Kaplan; attn. to docs re: same; meet with P.     7.4    Simons, D.    $5,328.00      1         B, C
                         Skinner re: same; attn. to M. Avenatti pre-trial filings [L999]
    67        12/09/19   Prepare for SDNY preps; meet with Casey Kaplan to prep are for SDNY              6.7    Skinner, P.   $6,968.00      1          B
                         testimony; meet with Rob Leinwand to prepare for SDNY testimony [L999]
    76        12/09/19   Sought documents concerning C. Kaplan's previous SDNY interview [L999]           0.6     Battle, V.   $336.00        1          B




                                                                                 Exhibit A
                                    Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 11 of 23
                                                                 REVISED NIKE TIME ENTRIES


                                                                                                                                        Specific
  Pg. No.                                                                                                                                        Recoverable
                Date                         Summary of Work Performed                               Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                      Task Codes
                                                                                                                                         Codes
    69        12/09/19 Attention to scheduling of motions in limine [L999]                            0.3    Michaelson,   $300.00         1         C
                                                                                                                 A.
    71        12/10/19 Attend C. Kaplan prep session with SDNY; meet with SDNY re: trial prep;        4.7    Simons, D.    $3,384.00      1        A, B, C
                       cal1 with C. Kaplan re: same; attn. to Avenatti pretrial filings [L999]
    67        12/10/19 Prepare for and participate in Casey Kaplan prep; confer with SDNY re trial    4.5    Skinner, P.   $4,680.00      1         B, C
                       issues; confer with Rob Leinwand re prep issues; review Avenatti and SDNY
                       filings [L999]
    76        12/10/19 Reviewed and analyzed motions in limine filed by M. Avenatti; reviewed         2.8     Battle, V.   $1,568.00      1         A, C
                       previous productions, discussions, and meeting notes to provide response to
                       SDNY open asks [L999]
    71        12/11/19 Attend R. Leinwand prep with SDNY; meet with P. Skinner re: same; attn.        9.2    Simons, D.    $6,624.00      1         B, C
                       to docs re: same; review Avenatti pretrial filings; corr re: same; [L999]
    67        12/11/19 Review Avenatti and government filings; prepare for and participate in         7.1    Skinner, P.   $7,384.00      1         B, C
                       SDNY prep session; analyze subpoena service issues; confer with Rob
                       Leinwand re status and strategy [L999]
    69        12/11/19 Analysis of DOJ motions in limine; correspondence with S. Srebnick re          2.3    Michaelson,   $2,300.00      1          C
                       service of trial subpoenas; analysis of implications of accepting service;                A.
                       teleconf with V. Zapana regarding acceptance of service . [L999]
    76        12/11/19 Reviewed Government's motion in limine; reviewed documents on record           0.3     Battle, V.   $168.00        1          C
                       for allegations against Nike; [L999]
    67        12/12/19 Review and analyze SDNY and Avenatti prehearing filings; prepare for cross     5.8    Skinner, P.   $6,032.00      1         B, C
                       prep; confer with BSF team re status and strategy; teleconf with SDNY re
                       public statements [L999]
    71        12/12/19 Attn to SDNY and Avenatti pre-trial filings; draft summary of same; draft      3.8    Simons, D.    $2,736.00      1         B, C
                       task list; corr with V. Battle re: witness prep [L999]
    73        12/12/19 Legal research re: accepting trial subpoenas on behalf of employees in         3.0    Zapana, V.    $2,040.00      1          B
                       Portland, as part of prep for January trial [L120]
    69        12/12/19 Correspondence with counsel to J. Slusher, N. Harrison, C. DeBose and J.       2.5    Michaelson,   $2,500.00      1         B, C
                       James re service of trial subpoenas, and correspondence with R. Leinwand re               A.
                       same; analysis of proposed jury charge; analysis of V. Zapana research on
                       acceptance of service of criminal trial subpoenas.[L999]
    71        12/13/19 Call with R. Leinwand re: trial subpoenas; meet with A. Michaelson re:         1.9    Simons, D.    $1,368.00      1         B, C
                       same; review pre-trial filings; draft summary of same [L999]
    69        12/13/19 Teleconf with R. Leinwand, P. Skinner and D. Simons re status;                 1.0    Michaelson,   $1,000.00      1          B
                       correspondence with S. Srebnick re subpoenas, and review of subpoenas.                    A.
                       [L999]
    67        12/14/19 Review and revise summary of pretrial filings [L999]                           0.3    Skinner, P.   $312.00        1          C



                                                                              Exhibit A
                                     Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 12 of 23
                                                                   REVISED NIKE TIME ENTRIES


                                                                                                                                            Specific
  Pg. No.                                                                                                                                            Recoverable
                Date                           Summary of Work Performed                                Hours   Timekeeper     Amount      Objection
(ECF 329-4)                                                                                                                                          Task Codes
                                                                                                                                             Codes
    71        12/15/19 Revise task list; attn. to trial subpoenas; prep for meeting with S. Wilson;      1.3    Simons, D.     $936.00         1         B
                       attn. to docs re: same [L999]
    69        12/15/19 Correspondence with D. Simons re update to R. Leinwand on pretrial                0.4    Michaelson,    $400.00        1         A, C
                       motions; attention to correspondence with SDNY re stipulation regarding                      A.
                       Nike publicstatements. [L999]
    76        12/16/19 Read and analyzed Avenatti and Government documents in preparation for            3.5     Battle, V.    $1,960.00      1          C
                       hearing [L999]
    74        12/17/19 Drafting motion to quash [L999]                                                   9.4    Aronsohn, J.   $5,734.00      1          C
    76        12/17/19 Collected and reviewed all internal notes memorializing calls and meetings;       3.6     Battle, V.    $2,016.00      1         A, B
                       participated in team meeting discussing tasks and upcoming motions; [L999]
    73        12/17/19 Meeting with A. Michaelson, P. Skinner, D. Simons, B. Homes, V. Battle            0.9    Zapana, V.     $612.00        1         A, B
                       and J.Aronsohn to discuss research and drafting tasks in prep for January
                       trial [L999]
    74        12/18/19 Drafting Motion to Quash [L999]                                                   5.2    Aronsohn, J.   $3,172.00      1          C
    76        12/18/19 Reviewed and analyzed facts for motion to quash; [L999]                           0.4     Battle, V.     $224.00       1          C
    74        12/19/19 Drafting motion to quash [L999]                                                   2.8    Aronsohn, J.   $1,708.00      1          C
    68        12/20/19 Confer with SDNY; update Casey Kaplan on trial preparations; analyze pre-         1.8    Skinner, P.    $1,872.00      1         A, B
                       trial issues; prepare for mock crosses [L999]
    72        12/20/19 Corr re: witness prep; attn to case calendar; meet with A. Michaelson re:         1.2    Simons, D.     $864.00        1         B, C
                       witness prep; attn. to SDNY supplemental motion in limine; con with R.
                       Leinwand re: same [L999]
    69        12/22/19 Editing motion to quash per draft by J. Aronsohn [L999]                           2.0    Michaelson,    $2,000.00      1          C
                                                                                                                    A.
    72        12/22/19 Corr with SDNY; attn. to docs re: same; revise motion to quash [L999]             1.2    Simons, D.      $864.00       1         A, C
    68        12/22/19 Email correspondence with SDNY re production of Cal Supreme contract;             1.0    Skinner, P.    $1,040.00      1         A, C
                       confer with BSF team re Cal Supreme contract; review draft motion to quash
                       [L999]
    72        12/23/19 Team meeting re: updates & workstreams; corr with SDNY re doc                     1.8    Simons, D.     $1,296.00      1          A
                       production; revise task list [L999]
    69        12/23/19 Teleconf with L. Merritt, and update to R. Leinwand re same; attention to         1.5    Michaelson,    $1,500.00      1          B
                       emails re trial preparation. [L999]                                                          A.
    73        12/23/19 Meeting with P. Skinner, D. Simons, B. Homes, V. Battle, and J. Aronsohn          0.7    Zapana, V.     $476.00        1          B
                       to discuss research tasks and witness prep in advance of January trial [L999]
    72        12/23/19 Attn to corr re: counsel for L. Merritt; corr with S. Wilson re: prep; attn to    0.6    Simons, D.     $432.00        1         B, C
                       jury questionnaire; corr re: same [L999]
    74        12/24/19 Drafting motion to quash [L999]                                                   4.6    Aronsohn, J.   $2,806.00      1          C




                                                                                Exhibit A
                                     Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 13 of 23
                                                                    REVISED NIKE TIME ENTRIES


                                                                                                                                            Specific
  Pg. No.                                                                                                                                            Recoverable
                Date                           Summary of Work Performed                                Hours   Timekeeper     Amount      Objection
(ECF 329-4)                                                                                                                                          Task Codes
                                                                                                                                             Codes
    68        12/24/19 Review and revise motion to quash; review SDNY filings; email con-                3.8    Skinner, P.    $3,952.00       1         C
                       espondence with client and BSF team re SDNY filings [L999]
    72        12/24/19 Corr re: pre-trial filings; attn. to same [L999]                                  1.8    Simons, D.     $1,296.00      1          C
    70        12/24/19 Analysis of Avenatti response to the government motion in limine, and             1.6    Michaelson,    $1,600.00      1         B, C
                       advice to R. Leinwand re same; review of Government and Avenatti filings;                    A.
                       preparation for meeting with L. Merritt re trial preparation. [L999]
    74        12/25/19 Drafting motion to quash [L999]                                                   8.5    Aronsohn, J.   $5,185.00      1          C
    70        12/25/19 Analysis of Avenatti response to the government motion in limine and              1.2    Michaelson,    $1,200.00      1          C
                       advice to J. Aronsohn re structure of motion to quash. [L999]                                A.
    72        12/25/19 Attn to Avenatti pre-trial filings; corr re: motion to quash [L999]               0.6    Simons, D.      $432.00       1          C
    74        12/26/19 Drafting motion to quash [L999]                                                   4.5    Aronsohn, J.   $2,745.00      1          C
    68        12/26/19 Email correspondence with counsel for individual employees; email                 1.2    Skinner, P.    $1,248.00      1         A, C
                       correspondence with client; email correspondence with SDNY; review and
                       analyze filings [L999]
    68        12/27/19 Revise motion to quash; review filings; email correspondence with client          3.3    Skinner, P.    $3,432.00      1          C
                       and BSF team [L999]
    74        12/27/19 Drafting motion to quash [L999]                                                   2.8    Aronsohn, J.   $1,708.00      1          C
    72        12/27/19 Attn to draft motion to quash; corr re: same [L999]                               1.0    Simons, D.      $720.00       1          C
    68        12/28/19 Review SDNY filings and confer with client and BSF team re same [L999]            1.0    Skinner, P.    $1,040.00      1          C
    70        12/28/19 Attention to SDNY filing on expert disclosure; advice re edits to motion to       0.7    Michaelson,     $700.00       1          C
                       quash. [L999]                                                                                A.
    68        12/30/19 Revise motion to quash; analyze subpoenas to BSF Nike; email                      4.5    Skinner, P.    $4,680.00      1         B, C
                       correspondence with client; teleconfs with SDNY; review SDNY filings and
                       confer with client re same; email correspondence with individual counsel;
                       prepare for mock crosses [L999]
    74        12/30/19 Drafting motion to quash [L999]                                                   4.1    Aronsohn, J.   $2,501.00      1          C
    70        12/30/19 Editing motion to quash; attention to preparation for meeting with L.             4.0    Michaelson,    $4,000.00      1         B, C
                       Merritt; correspondence with counsel to J. Slusher, C. DeBose, J. James and                  A.
                       N. Harrison re motion to quash; analysis of trial subpoenas served by S.
                       Srebnick; teleconf with G.Kopp (counsel to J. James) re motion to quash;
                       teleconf with P. Skinner re strategy. [L999]
    72        12/30/19 Attn to corr with individual counsel; attn to corr re: motion to quash; review    0.9    Simons, D.     $648.00        1          C
                       same; attn to trial subpoenas to BSF, V. Battle; attn to SDNY supplemental
                       expert filing; revise task list [L999]
    68        12/31/19 Revise and file motion to quash; teleconfs with SDNY; confer with BSF             5.8    Skinner, P.    $6,032.00      1         A, C
                       team and client re legal research, filings and strategy [L999]




                                                                                 Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 14 of 23
                                                                    REVISED NIKE TIME ENTRIES


                                                                                                                                             Specific
  Pg. No.                                                                                                                                             Recoverable
                Date                           Summary of Work Performed                                 Hours   Timekeeper     Amount      Objection
(ECF 329-4)                                                                                                                                           Task Codes
                                                                                                                                              Codes
    70        12/31/19 Editing motion to quash and attention to filing same; analysis of document         3.5    Michaelson,    $3,500.00       1       A, B, C
                       subpoena from Srebnick, and trial subpoena for V. Battle; teleconf with P.                    A.
                       Skinner and SDNY re preparation; review of task list; correspondence with
                       individual counsel re motion to quash. [L999]
    75        12/31/19 Drafting motion to quash [L999]                                                    2.1    Aronsohn, J.   $1,281.00      1          C
    72        12/31/19 Revise motion to quash trial subpoenas; corr re: same [L999]                       1.1    Simons, D.      $792.00       1          C
    75        12/31/19 Coordinating filing logistics for motion to quash [L999]                           0.9    Aronsohn, J.    $549.00       1          C
    88        01/01/20 Attn to corr re: motion to quash; corr with J. Sack re: same; corr re: witness     1.7    Simons, D.     $1,224.00      1          C
                       prep; revise task list; attn to L. Merritt docs; corr re: same [L999]
    96        01/02/20 Reviewed, analyzed, and disseminated Avenatti filings [L999]                       1.9     Battle, V.    $1,064.00      1          C
    82        01/02/20 Formu1ate strategies; emai; correspondence with BSF and Nike teams;                1.1    Skinner, P.    $1,144.00      1          C
                       attention to filing of motion to quash [L999]
    88        01/02/20 Prep materials for meeting with L. Merritt; attn to docs re: same; corr re:        0.8    Simons, D.     $576.00        1          C
                       same [L999]
    99        01/02/20 Per J. Aronsohn's request, reviewed docket; called Southern District of New        0.3    Ginsberg, S.   $154.50        1          C
                       York ecf clerks to expedite adding Nike as interested party to criminal court
                       docket; and assisted with e-filing of Motion with Memorandum of Law in
                       Support [L999]
    85        01/03/20 Analysis of Avenatti filings relating to financial condition and expert            2.0    Michaelson,    $2,000.00      1         B, C
                       testimony; preparation for cross-examination of Nike witnesses. [L999]                        A.
    82        01/03/20 Prepare for mock cross; review and analyze filings [L999]                          1.2    Skinner, P.    $1,248.00      1         B, C
    88        01/03/20 Corr with SDNY re: trial prep; attn to Avenatti expert filing; corr re: legal      0.8    Simons, D.      $576.00       1         A, C
                       research [L999]
    82        01/04/20 Analyze Avenatti motion for more time to respond to motion to quash and            3.7    Skinner, P.    $3,848.00      1         B, C
                       confer with client and BSF team re same; prepare for mock crosses [L999]
    85        01/04/20 Preparation for meeting with R. Leinwand re direct testimony; review of            2.3    Michaelson,    $2,300.00      1          B
                       memos of meetings with M. Avenatti and M. Geragos. [L999]                                     A.
    94        01/05/20 Drafting motion to quash reply [L999)                                              2.4    Aronsohn, J.   $1,464.00      1          C
    88        01/05/20 Attn to pre-trial filings; corr re: same; attn. to docs for witness prep [L999]    1.2    Simons, D.      $864.00       1         B, C
    90        01/05/20 Review of motions in limine, as part of trial prep [L999]                          0.6    Zapana, V.      $408.00       1          B
    85        01/06/20 Conf with R. Leinwand to prepare for meeting with SDNY; teleconf with P.           6.2    Michaelson,    $6,200.00      1         B, C
                       Skinner re prep with R. Leinwand; preparation for meetings with L. Merritt                    A.
                       and N. Harrison; analysis of Gardephe order on issuance of 17c subpoena to
                       Franklin for audiotapes, and update to R Leinwand re same; attention to
                       public filing of excerpts of emails between Auerbach and Franklin re
                       audiotapes [L999]
    94        01/06/20 Drafting motion to quash reply [1999]                                              1.2    Aronsohn, J.   $732.00        1          C



                                                                                  Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 15 of 23
                                                                    REVISED NIKE TIME ENTRIES


                                                                                                                                             Specific
  Pg. No.                                                                                                                                             Recoverable
                Date                           Summary of Work Performed                                 Hours   Timekeeper     Amount      Objection
(ECF 329-4)                                                                                                                                           Task Codes
                                                                                                                                              Codes
    94        01/06/20 Drafting motion to quash battle subpoena [L999]                                    1.1    Aronsohn, J.    $671.00        1          C
    88        01/06/20 Attn to pre-trial filings; corr re: same [L999]                                    0.6    Simons, D.      $432.00        1          C
    85        01/07/20 Conf with N. Harrison and J. Sack re trial; conf with L. Merritt re trial; conf    7.8    Michaelson,    $7,800.00       1       A, B, C
                       with R. Leinwand and SDNY re trial prep; teleconf with V. Battle re 502(d)                    A.
                       order, and analysis of V. Battle work product re Rule 502(d) order. [L999]
    94        01/07/20 Drafting Battle motion to quash [L999]                                             6.2    Aronsohn, J.   $3,782.00      1          C
    82        01/07/20 Review filings; analyze legal research; prepare for mock cross examinations;       2.6    Skinner, P.    $2,704.00      1         B, C
                       formulate strategies for addressing Avenatti subpoenas [L999]
    88        01/07/20 Attn to pre-trial filings; corr re: same [L999]                                    0.2    Simons, D.      $144.00       1          C
    94        01/08/20 Drafting Battle motion to quash [L999]                                             4.0    Aronsohn, J.   $2,440.00      1          C
    85        01/08/20 Teleconf with G. Kopp re J. James testimony; teleconf with M. Williams re          2.5    Michaelson,    $2,500.00      1         B, C
                       C. DeBose testimony; teleconf with M. Proctor and P. Skinner re Nike                          A.
                       events, and teleconf with R. Leinwand re same; advice re motions to quash
                       subpoenas for documents and motion to quash subpoena for V. Battle
    88        01/08/20 Attn to corr re: witness prep; corr with A. Michaelson, P. Skinner re: same        0.3    Simons, D.     $216.00        1          B
                       [L999]
    88        01/09/20 Attn to pretrial filings; corr re: same; corr with SDNY re: prep; calls with A.    8.9    Simons, D.     $6,408.00      1         A, C
                       Michaelson re: motion to quash reply; draft and revise same [L999]
    94        01/09/20 Drafting motion to quash reply [L999]                                              3.2    Aronsohn, J.   $1,952.00      1          C
    82        01/09/20 Email correspondence; prepare for mock crosses [L999]                              2.5    Skinner, P.    $2,600.00      1          B
    94        01/10/20 Drafting motion to quash. reply [L999]                                             7.4    Aronsohn, J.   $4,514.00      1          C
    90        01/10/20 Drafting motion to quash briefing [L999]                                           6.5    Zapana, V.     $4,420.00      1          C
    82        01/10/20 Prepare for mock crosses; participate in team meeting; review draft filings;       2.3    Skinner, P.    $2,392.00      1         B, C
                       email correspondence [L999]
    88        01/11/20 Revise motion to quash reply; corr re: same; attn to motions to quash doc          5.6    Simons, D.     $4,032.00      1        A, B, C
                       subpoenas; corr re: same; calls with SDNY re: transcripts; prep for cross
                       exams [L999]
    82        01/11/20 Review and revise 502(d) motion; prepare for mock crosses [L999]                   4.4    Skinner, P.    $4,576.00      1         B, C
    94        01/11/20 Drafting motion to quash reply [L999]                                              4.1    Aronsohn, J.   $2,501.00      1          C
    90        01/11/20 Drafting motion to quash briefing [L999]                                           3.2    Zapana, V.     $2,176.00      1          C
    85        01/11/20 Teleconf with R. Baker re motion to quash; editing reply in support of             2.8    Michaelson,    $2,800.00      1          C
                       motion to quash; preparation for mock cross of R. Leinwand. [L999]                            A.
    85        01/12/20 Editing reply in support of motion to quash, and revising same per comments        6.8    Michaelson,    $6,800.00      1         B, C
                       of S. Wilson; teleconf with S. Wilson re motion to quash ; preparation for                    A.
                       mock cross of R. Leinwand; editing motion to quash subpoenas for BSF and
                       Nike documents. [L999]




                                                                                 Exhibit A
                                     Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 16 of 23
                                                                  REVISED NIKE TIME ENTRIES


                                                                                                                                           Specific
  Pg. No.                                                                                                                                           Recoverable
                Date                          Summary of Work Performed                                Hours   Timekeeper     Amount      Objection
(ECF 329-4)                                                                                                                                         Task Codes
                                                                                                                                            Codes
    88        01/12/20 Revise motions to quash BSF and Nike doc subpoenas; corr re: same; revise        6.1    Simons, D.     $4,392.00       1         C
                       reply brief for motion to quash Nike employee testimony; corr re: same; attn
                       to Avenatti letter; revise motion to quash doc subpoenas [L999]
    82        01/12/20 Revise motion to quash subpoenas to individual employees; prepare for            5.4    Skinner, P.    $5,616.00      1         B, C
                       mock crosses; email correspondence [L999]
    94        01/12/20 Drafting motion to quash reply [L999]                                            1.5    Aronsohn, J.    $915.00       1          C
    82        01/13/20 Team meeting; prepare R. Leinwand for trial testimony; review and revise         8.7    Skinner, P.    $9,048.00      1         B, C
                       motions to quash; review SDNY and Avenatti filings; [L999]
    85        01/13/20 Conf with BSF team re tasks; editing reply in support of motion to quash;        7.8    Michaelson,    $7,800.00      1         B, C
                       prep of R. Leinwand, with P. Skinner and D. Simons; review of court filings                 A.
                       re extension of time; teleconf with L. Merritt re G. Franklin. [L999]
    94        01/13/20 Drafting battle motion to quash; drafting nike employees motion to quash         7.6    Aronsohn, J.   $4,636.00      1          C
                       reply; pretrial conference preparation; team meeting [L999]
    90        01/13/20 Drafting, finalizing, and filing briefing for motions to quash [L999]            4.2    Zapana, V.     $2,856.00      1           C
    93        01/13/20 Verify, correct 3-20-19 call transcript against recording. [L999]                1.2    Kunselman,      $876.00       1         A,B
    93        01/13/20 Review recorded call, meeting transcripts. [L999]                                0.7    Kunselman,      $511.00       1         A, B
    93        01/13/20 Meet with D. Simons re transcript review assignment. [L999]                      0.5    Kunselman,      $365.00       1         A, B
    82        01/14/20 SDNY prep of R. Leinwand; cross prep of R. Leinwand; monitor court               8.0    Skinner, P.    $8,320.00      1        A, B, C
                       conference and analyze same; review reports of Avenatti's arrest and analyze
                       impact of same; review filings; review and revise 502(d) filing [L999]
    86        01/14/20 Meeting with R. Leinwand at SDNY, with P. Skinner; teleconf with Court re        7.8    Michaelson,    $7,800.00      1          A
                       status of pretrial motions; attention to arrest of M. Avenatti. [L999]                      A.
    90        01/14/20 Pretrial hearing before Judge Gardepbe [L999]                                    1.8    Zapana, V.     $1,224.00      1          D
    93        01/14/20 Verify, correct 3-20-19 call transcript against recording. [L999]                1.1    Kunselman,      $803.00       1         A, B
    93        01/14/20 Chart 3-20-19 transcript corrections; send same to D. Simons [L999]              0.5    Kunselman,      $365.00       1         A, B
    90        01/14/20 Preparation and circulation of notes related to pretrial hearing [L999]          0.3    Zapana, V.      $204.00       1          D
    91        01/15/20 Preparing and circulating notes about pretrial hearings [L999]                   1.4    Zapana, V.      $952.00       1          D
    91        01/15/20 Pretrial hearings before Judge Gardephe [L999]                                   1.2    Zapana, V.      $816.00       1          D
    99        01/15/20 Per J. Aronsohn's request, ordered transcript from 1/14/20 telephonic hearing    0.4    Ginsberg, S.    $206.00       1          B
                       in USA v Avenatti [L999]
    97        01/16/20 Team meeting to discuss tasks and witness prep sessions; discussed 502(d)        5.0     Battle, V.    $2,800.00      1         B, C
                       motion with J. Arohnson; reviewed previous call and meeting notes;
                       reviewed filings and previous documents concerning G. Franklin [L999]
    93        01/16/20 Verify, correct 3-21-19 meeting transcript against recording; chart              3.5    Kunselman,     $2,555.00      1          B
                       corrections. [L999]                                                                         S.
    95        01/17/20 Battle witness prep [L999]                                                       2.1    Aronsohn, J.   $1,281.00      1          B




                                                                               Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 17 of 23
                                                                     REVISED NIKE TIME ENTRIES


                                                                                                                                               Specific
  Pg. No.                                                                                                                                               Recoverable
                Date                            Summary of Work Performed                                 Hours   Timekeeper      Amount      Objection
(ECF 329-4)                                                                                                                                             Task Codes
                                                                                                                                                Codes
    83        01/18/20 Analyze motion to compel Geragos testimony; email correspondence with               2.6    Skinner, P.    $2,704.00        1        A, C
                       BSF team and client; review draft 502(d) filing; correspond with SDNY re
                       Homes notes [L999]
    88        01/18/20 Attn to pre-trial filings; corr re: same; witness prep for R. Leinwand; corr re:    2.2    Simons, D.     $1,584.00       1         B, C
                       same; revise task list [L999]
    91        01/18/20 Review and analysis of recent defense motion to compel Geragos testimony,           1.0    Zapana, V.      $680.00        1          C
                       as part of trial prep [L999]
    95        01/18/20 Pulling docs for witness prep [L999]                                                0.9    Aronsohn, J.    $549.00        1          B
    86        01/19/20 Preparation for meeting with S. Wilson and SDNY; analysis of court filings.         1.3    Michaelson,    $1,300.00       1          A
                       [L999]                                                                                         A.
    89        01/19/20 Attn to pre-trial filings; call with SDNY re: transcripts [L999]                   0.6     Simons, D.      $432.00        1          A
    83        01/19/20 Review 502(d) filing; email correspondence with BSF team [L999]                    0.5     Skinner, P.     $520.00        1          C
    86        01/20/20 Conf at SDNY with S. Wilson and P. Skinner; teleconf with D. Perry re              11.0    Michaelson,    $11,000.00      1         A, C
                       motion to quash; preparation for meeting with R. Leinwand; correspondence                      A.
                       with R. Baker re correspondence with J. Hart; correspondence with M.
                       Williams. [L999]
    89        01/20/20 Attn to pre-trial filings; corr re: same; call with defense counsel; corr re:       3.2    Simons, D.     $2,304.00       1          C
                       same; corr with SDNY re: transcripts [L999]
    86        01/21/20 Meeting with SDNY and R. Leinwand and P. Skinner; cross prep with                  11.5    Michaelson,    $11,500.00      1        A, B, C
                       R.Leinwand, P. Skinner and D. Simons; prep for tomorrow's crossmeeting                         A.
                       with R. Leinwand; teleconf with J. Streeter re Slusher meeting; attention to
                       Avenatti filing on motion to quash, and opposition to same; teleconf with D.
                       Perry re motion to quash; teleconf with SDNY re SEC and 3500 material;
                       editing reply in support of motion to quash. [L999]
    91        01/21/20 Drafting, finalizing, and filing reply brief in support of quash motion, as part    8.2    Zapana, V.     $5,576.00       1          C
                       of trial prep [L999]
    89        01/22/20 Attend pre-trial conference; calls with R. Leinwand, S. Wilson re: same;           12.1    Simons, D.     $8,712.00       1        A, B, D
                       draft summary of same; call with SDNY re: doc production; attn. to same;
                       corr re: same; attn. to witness prep materials [L999]
    86        01/22/20 Prep with R. Leinwand and J. Aronsohn; conf with J. Slusher, J. Streeter and       10.2    Michaelson,    $10,200.00      1        A, B, C
                       J. Aronsohn; attention to production of Auerbach documents; analysis of                        A.
                       pretrial conference rulings; telecconf with SDNY re SEC; teleconf with
                       counsel to R. Baker; teleconf with R. Leinwand re Auerbach documents;
                       teleconf with P. Skinner re Auerbach documents and status. [L999]
    95        01/22/20 Team meeting/discussion; Leinwand and Slusher witness preps [L999]                  7.8    Aronsohn, J.   $4,758.00       1          B




                                                                                  Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 18 of 23
                                                                      REVISED NIKE TIME ENTRIES


                                                                                                                                                Specific
  Pg. No.                                                                                                                                                Recoverable
                Date                            Summary of Work Performed                                   Hours   Timekeeper     Amount      Objection
(ECF 329-4)                                                                                                                                              Task Codes
                                                                                                                                                 Codes
    89        01/23/20 Corr re: trial prep; attn. to docs re: same; review latest SDNY doc                  13.5    Simons, D.     $9,720.00       1        B, C
                       productions; summarize same; attn. to pretrial filings; corr re: same; attend
                       B. Homes witness prep; research re: motion to quash; calls re: same [L999]
    95        01/23/20 Team meeting/conference call; prepping transcripts for witness prep [L999]            2.5    Aronsohn, J.   $1,525.00      1          B
    99        01/23/20 Per D. Simons' request, ordered transcript of January 22, 2020 proceeding in          0.3    Ginsberg, S.    $154.50       1          C
                       Southern District of New York in USA v Avenatti [L999]
    89        01/24/20 Attn to motion to quash Skinner subpoenas; corr re: same; call with B.                8.2    Simons, D.     $5,904.00      1         B, C
                       Homes re: motions to quash; attn. to docs for witness prep; corr re: same;
                       calls with P. Skinner re: same [L999]
    99        01/24/20 Per D. Simons' request, prepared Notices of Appearance in USA v Avenatti              2.0    Ginsberg, S.   $1,030.00      1          C
                       in Southern District of New York for A. Michaelson and D. Simons;
                       attempted to e-file on behalf of interested party Nike Inc.; called SDNY ECF
                       and criminal case clerks regarding attempted e-filings; e-mailed SDNY
                       criminal case clerk with Notices of Appearance for docketing; called SDNY
                       court reporter to order transcripts for duration of trial; and inputted transcript
                       order electronically via SDNY website [L999]
    95        01/24/20 Kaplan witness prep [L999]                                                            1.9    Aronsohn, J.   $1,159.00      1          B
    89        01/25/20 Draft motion to quash; revise same; corr re: same ; revise 502(d) motion;             4.8    Simons, D.     $3,456.00      1         B, C
                       attn to docs for L. Merritt prep; corr re: same; attn to pre-trial filings [L999]
    83        01/25/20 Email correspondence with BSF team; review and revise 502(d) letter;                  3.4    Skinner, P.    $3,536.00      1          C
                       review and revise individual MTQ; analyze scope of Nike docs admissible at
                       trial [L999]
    97        01/25/20 Reviewed and analyzed documents related to Stovall [L999]                             0.6     Battle, V.     $336.00       1          B
    95        01/26/20 Witness fee research; drafting Slusher motion to quash [L999]                         7.3    Aronsohn, J.   $4,453.00      1          C
    89        01/26/20 Teleconf with individual counsel; corr re: same; call with G. Kopp; attn. to          6.8    Simons, D.     $4,896.00      1         B, C
                       motions to quash; attn. to docs for C. DeBose prep; corr re: same [L999]
    97        01/26/20 Reviewed and analyzed key documents for Stovall and Nico [L999]                       5.5     Battle, V.    $3,080.00      1          B
    87        01/26/20 Teleconf with J. Sack, M. Williams, P. Skinner and D. Simons re timing;               2.2    Michaelson,    $2,200.00      1          C
                       editing 502(d) letter motion; teleconf with R. Leinwand re status; analysis of                   A.
                       timing. [L999]
    89        01/27/20 Attend pre-trial hearing & jury selection; corr re: same; summarize same;            12.5    Simons, D.     $9,000.00      1         B, D
                       meet with counsel for J. James; attn. to pre-trial transcripts; corr with R.
                       Leinwand, H. Krane re: status updates corr with P. Skinner re: witness prep
                       [L999]
    95        01/27/20 Jamal James witness prep, prepping retention letter, revising Slusher motion          4.2    Aronsohn, J.   $2,562.00      1         B, C
                       to quash; discussion with DS, AZM and PMS [L999]




                                                                                   Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 19 of 23
                                                                    REVISED NIKE TIME ENTRIES


                                                                                                                                              Specific
  Pg. No.                                                                                                                                              Recoverable
                Date                           Summary of Work Performed                                 Hours   Timekeeper      Amount      Objection
(ECF 329-4)                                                                                                                                            Task Codes
                                                                                                                                               Codes
    91        01/27/20 Filing of Rule 502(d) protecting order letter motion, as part of prep for tria1    1.0    Zapana, V.      $680.00         1         C
                       [L999]
    89        01/28/20 Attend jury selection; corr re: same; summarize same; meet with A.                 9.8    Simons, D.     $7,056.00       1         B, D
                       Michaelson re: witness prep [L999]
    91        01/28/20 Review of Judge Gardephe's orders and trial transcripts, as prep for trial         1.9    Zapana, V.     $1,292.00       1          C
                       [L999]
    95        01/28/20 Witness prep, Stovall; arranging witness travel; drafting motion to admit          1.8    Aronsohn, J.   $1,098.00       1         B, C
                       electronics [L999]
    98        01/28/20 Reviewed and gathered documents for Harrison witness prep; coordinated             1.2     Battle, V.     $672.00        1          B
                       with para for logistics for Stovall witness prep; [L999]
    84        01/29/20 Attend trial; review filings; prepare for oral argument; review transcript         8.3    Skinner, P.    $8,632.00       1          D
    87        01/29/20 Trial Day 1 (openings; Wilson testimony); teleconf with J. Sack re N.              5.7    Michaelson,    $5,700.00       1         C, D
                       Harrison; preparation for oral argument on motions to quash subpoenas for                     A.
                       documents; teleconf with V. Battle re notes; teleconf with J. Masella re DLA
                       communications. [L999]
    98        01/29/20 Reviewed and gathered documents for Harrison deposition prep; discussed            3.9     Battle, V.    $2,184.00       1          B
                       Harrison documents with A. Michaelson; discussed Harrison deposition
                       documents with V. Zapana; Discussed DeBose documents J. Arohnson;
                       reviewed previous call notes and analyzed editing process [L999]
    91        01/29/20 Collection and circulation of N. Harrison docs to counsel J. Sack, as part of      0.3    Zapana, V.      $204.00        1          B
                       witness prep [L999]
    87        01/30/20 Trial Day 2 (Wilson Direct/Cross); editing motions to quash for Stovall and       11.0    Michaelson,    $11,000.00      1         C, D
                       DeBose; teleconfs with M. Williams and R. Leinwand re DeBose motion to                        A.
                       quash; teleconf with J. Streeter re Slusher motion to quash. [L999]
    98        01/30/20 Reviewed notes from previous notes from calls and meetings; reviewed and           3.4     Battle, V.    $1,904.00       1          C
                       analyzed key documents for Stovall and Harrison; [L999]
    92        01/30/20 Review and legal research related to quash motion briefing, as part of trial       1.6    Zapana, V.     $1,088.00       1          C
                       prep [L120]
    95        01/30/20 Reviewing transcript; reviewing Debose motion to quash [L999]                     0.7     Aronsohn, J.    $427.00        1           C
    87        01/31/20 Trial Day 3 (Wilson cross); teleconf with C. Kaplan re status; teleconf with      10.0    Michaelson,    $10,000.00      1        B, C, D
                       R. Leinwand re status; prep with B. Homes; teleconf with SDNY and P.                          A.
                       Skinner; review of Harrison motion to quash; review of James motion to
                       quash. [L999]
    98        01/31/20 Reviewed and analyzed key documents for James, Stovall, and Harrison               2.1     Battle, V.    $1,176.00       1          B
   105        02/01/20 Reviewing trial transcripts to incorporate into subsequent motions to quash;       7.5    Aronsohn, J.   $4,575.00       1          C
                       drafting Battle motion to quash [L999]
   104        02/01/20 Drafting of Kaplan motion to quash, as part of trial prep [L999]                   6.8    Zapana, V.     $4,624.00       1          C



                                                                                 Exhibit A
                                     Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 20 of 23
                                                                   REVISED NIKE TIME ENTRIES


                                                                                                                                            Specific
  Pg. No.                                                                                                                                            Recoverable
                Date                          Summary of Work Performed                                Hours   Timekeeper      Amount      Objection
(ECF 329-4)                                                                                                                                          Task Codes
                                                                                                                                             Codes
   100        02/01/20   Prepare Ron Leinwand for testimony; analyze 17(c) issues [L999]                4.8    Skinner, P.    $4,992.00        1         B
   102        02/02/20   Draft motion to intervene; corr. re: same [L999]                               2.7    Simons, D.     $1,944.00        1         C
   104        02/02/20   Drafting of Kaplan motion to quash, as part of trial prep [L999]               1.2    Zapana, V.      $816.00         1         C
   101        02/02/20   Advice re motion to quash subpoenas for testimony [L999]                       0.4    Michaelson,     $400.00         1         C
                                                                                                                   A.
   104        02/02/20 Review of recent court filings; as part of trial prep [L999]                    0.1     Zapana, V.      $68.00         1          C
   102        02/03/20 Attend trial; corr re: same; draft order & file same; attn to S. WIIson trial   12.2    Simons, D.     $8,784.00       1          D
                       testimony; corr with A. Michaelson re: same; corr with individual counsel
                       re: trial summary, transcript [L999]
   101        02/03/20 Trial Day 4 (Wilson Cross/Auerbach); preparation for meeting with J.             9.5    Michaelson,    $9,500.00       1         B, D
                       Slusher; prep with R. Leinwand and SDNY and P. Skinner; attention to 2017                   A.
                       proffers to SDNY; teleconf with J. Sack. [L999]
   100        02/03/20 Attend trial; prepare RL for testimony [L999]                                   8.4     Skinner, P.     $8,736.00      1         B, D
   100        02/04/20 Attend trial; prepare John Slusher for testimony; prepare Rob Leinwand for      10.5    Skinner, P.    $10,920.00      1         B, D
                       testimony; confer with Casey Kaplan re status and strategy [L999]
   101        02/04/20 Trial Day 5 (Auerbach on stand); prep with R. Leinwand; preparation for          8.6    Michaelson,    $8,600.00       1         B, D
                       meeting with J. Slusner, and teleconf with J. Streeter re same;                             A.
                       correspondence with S. Srebnick and D. Perry re defense witness scheduling;
                       teleconf witb SDNY re Holmes. [L999]
   105        02/04/20 Preparing documents for John Slusher's witness prep, reviewing transcripts,      3.6    Aronsohn, J.   $2,196.00       1         B, C
                       and revising Slusher motion to quash [L999]
   104        02/04/20 Review of new court filings and transcripts, as part of trial prep [L999]        1.0    Zapana, V.      $680.00        1          C
   104        02/04/20 Research and collection of Auerbach/Franklin texts as part of trial and          0.3    Zapana, V.      $204.00        1          B
                       witness prep [L120]
   104        02/04/20 Research and collection of Kaplan texts, as part of trial and witness prep       0.2    Zapana, V.      $136.00        1          B
                       [L120)
   102        02/05/20 Attend trial; corr re: same; draft summary for individual counsel; corr re:     11.6    Simons, D.     $8,352.00       1        B, C, D
                       same; attn to R. Leinwand trial transcript; corr re: same; review Avenatti;
                       letter; corr re: same [L999]
   104        02/05/20 Review of filings and transcripts, as part of prep for Leinwand testimony        0.6    Zapana, V.      $408.00        1          B
                       [L999]
   102        02/06/20 Attend trial; corr re: same; attn to transcript re: same; summarize same for     9.4    Simons, D.     $6,768.00       1          D
                       individual counsel [L999]
   100        02/06/20 Attend trial; review transcripts; confer with client re status and strategy;     8.8    Skinner, P.    $9,152.00       1        B, C, D
                       prepare for argue motions to quash; review and revise draft motions to
                       quash; confer with SDNY re prep and motions to quash [L999]
   104        02/06/20 Review of new court filings, as part of trial prep [L999]                        0.4    Zapana, V.      $272.00        1          C



                                                                               Exhibit A
                                      Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 21 of 23
                                                                    REVISED NIKE TIME ENTRIES


                                                                                                                                            Specific
  Pg. No.                                                                                                                                            Recoverable
                Date                           Summary of Work Performed                                Hours   Timekeeper     Amount      Objection
(ECF 329-4)                                                                                                                                          Task Codes
                                                                                                                                             Codes
   102        02/07/20 Attend trial; corr re: same; attn to transcript of same; corr with individual     9.6    Simons, D.     $6,912.00       1        C, D
                       counsel re: same; corr re: Avenatti cross material; corr re: Slusher motion to
                       quash; attn to same [L999]
   104        02/07/20 Revising, finalizing, and filing quash motion briefing as part of trial prep      5.6    Zapana, V.     $3,808.00      1          C
                       [L999]
   104        02/07/20 Meeting with A. Michaelson, P. Skinner, and J. Aronsohn to discuss                0.5    Zapana, V.     $340.00        1          C
                       upcoming motions [L999]
   100        02/08/20 Confer with SDNY re cross strategy; review cross materials; correspond with       4.5    Skinner, P.    $4,680.00      1         A, C
                       opposing counsel re privilege issues; review proffer from opposing counsel
                       re Nike witnesses; review and analyze order re motions to quash [L999]
   101        02/08/20 Teleconf with J. Streeter re status of motion to quash; attention to orders       1.8    Michaelson,    $1,800.00      1          C
                       granting motions to quash; advice re cross materials of M. Avenatti;                         A.
                       teleconfs with M. Williams and P. Skinner re DeBose motion to quashSun,
   102        02/08/20 Attn to Avenatti filing; corr with SDNY re: same; corr with counsel for J.        1.3    Simons, D.     $936.00        1         A, C
                       James re: same; attn to order on motions to quash; corr re: same [L999]
   105        02/08/20 Pulling trial testimony for AZM; reviewing Defense proffer [L999]                0.6     Aronsohn, J.    $366.00       1          C
   100        02/09/20 Review transcripts; email correspondence [L999]                                  2.2     Skinner, P.    $2,288.00      1          C
   102        02/09/20 Corr with A. Michaelson re: trial [L999]                                         0.1     Simons, D.       $72.00       1          B
   102        02/10/20 Trial attendance; summarize same; corr with R. Leinwand re: same; corr           10.5    Simons, D.     $7,560.00      1          D
                       with indiv counsel re: same; attn to transcript re: same [L999]
   100        02/10/20 Attend trial; review transcripts; email correspondence [L999]                     5.4    Skinner, P.    $5,616.00      1          D
   101        02/10/20 Attention to trial proceedings [L999]                                             0.7    Michaelson,     $700.00       1          D
                                                                                                                    A.
   102        02/11/20 Trial attendance; summarize same; corr with R. Leinwand re: same; corr            9.0    Simons, D.     $6,480.00      1          D
                       with indiv counsel re: same; attn to transcript [L999]
   101        02/11/20 Attending rebuttal closing argument; teleconf with R. Leinwand re closing         1.4    Michaelson,    $1,400.00      1          D
                       arguments. [L999]                                                                            A.
   100        02/13/20 Monitor jury deliberations; analyze notes; confer with client re status and       4.5    Skinner, P.    $4,680.00      1          D
                       strategy [L999]
   107        03/02/20 Teleconf with SDNY re restitution and victim impact statement; teleconf           0.8    Skinner, P.    $832.00        1           E
                       with client re restitution and victim impact statement [L999]
   108        03/06/20 Call with P Skinner re: victim impact statement [L999]                            0.2    Simons, D.      $144.00       1           E
   108        03/07/20 Draft victim impact statement [L999]                                              0.6    Simons, D.      $432.00       1           E
   108        03/10/20 Draft victim impact statement [L999]                                              0.8    Simons, D.      $576.00       1           E
   108        03/11/20 Revise victim impact statement; attn to Avenatti letter; corr with client re:     1.6    Simons, D.     $1,152.00      1           E
                       same [L999]
   107        03/11/20 Review SDNY filings and confer with client re same [L999]                         0.3    Skinner, P.    $312.00        1          C



                                                                                 Exhibit A
                                     Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 22 of 23
                                                                   REVISED NIKE TIME ENTRIES


                                                                                                                                          Specific
  Pg. No.                                                                                                                                          Recoverable
                Date                           Summary of Work Performed                               Hours   Timekeeper    Amount      Objection
(ECF 329-4)                                                                                                                                        Task Codes
                                                                                                                                           Codes
   108        03/17/20 Corr re: victim impact statement [L999]                                          0.2    Simons, D.    $144.00         1         E
   107        03/19/20 Review order re post-trial motions; correspondence with client re post-trial     0.2    Skinner, P.   $208.00         1         C
                       motions [L999]
   107        03/24/20 Review and analyze post trial brief and draft summary to client re same          2.3    Skinner, P.   $2,392.00      1          C
   112        04/08/20 Draft victim impact statement; corr with P Skinner re: same [L999]               1.0    Simons, D.     $720.00       1          E
   111        04/09/20 Review of victim impact statement prepared by P Skinner and D Simons             1.1    Michaelson,   $1,100.00      1          E
                       [L999]                                                                                      A.
   112        04/10/20 Attn to corr from P.Skinner re: victim impact statement; revise same; attn to    1.1    Simons, D.    $792.00        1           E
                       corr with R Leinwand re: same [L999]
   110        04/10/20 Revise victim impact statement [L999]                                            0.8    Skinner, P.   $832.00        1           E
   111        04/10/20 Advice to P Skinner re victim impact statement [L999]                            0.3    Michaelson,   $300.00        1           E
                                                                                                                   A.
   111        04/11/20 Teleconf with P Skinner re victim impact statement [L999]                        0.4    Michaelson,   $400.00        1           E
                                                                                                                   A.
   112        04/12/20   Corr re: victim impact statement [L999]                                        0.1    Simons, D.     $72.00        1          E
   112        04/14/20   Attn to Government post-trial brief; corr re: same [L999]                      0.2    Simons, D.    $144.00        1          C
   110        04/20/20   Analyze Rule 29 and 33 reply brief and summary to client re same [L999]        0.4    Skinner, P.   $416.00        1          C
   114        05/05/20   Analyze VIS and confer with client re same [L999]                              0.8    Skinner, P.   $832.00        1          E
   116        05/05/20   Attn to revised victim impact statement; corr re: same; call with A            0.6    Simons, D.    $432.00        1          E
                         Michaelson re same [L999]
   116        05/06/20   Revise victim impact statement; corr re: same [L999]                           1.7    Simons, D.    $1,224.00      1           E
   114        05/06/20   Revise VIS [L999]                                                              0.6    Skinner, P.    $624.00       1           E
   115        05/06/20   Editing victim impact statement per comments of R Leinwand and D Simons        0.4    Michaelson,    $400.00       1           E
                         [L999]                                                                                    A.
   114        05/07/20   Analyze restitution issues; confer with SDNY; confer with probation; revise    2.8    Skinner, P.   $2,912.00      1           E
                         VIM; confer with client re VIM [L999]
   115        05/07/20   Editing victim impact statement per comments of R Leinwand and D Simons        2.2    Michaelson,   $2,200.00      1           E
                         [L999]                                                                                    A.
   116        05/07/20   Attn to revised victim impact statement, corr with SDNY re: same; teleconf     1.4    Simons, D.    $1,008.00      1           E
                         with SDNY re: same; edit same; attn to corr with client re: same [L999]
   115        05/10/20   Correspondence with R Leinwand re victim impact statement [L999]               0.1    Michaelson,   $100.00        1           E
                                                                                                                   A.
   114        05/11/20   Correspondence with SDNY re Victim Impact Statement [L999]                     0.2    Skinner, P.    $208.00       1          E
   114        05/18/20   Review sentencing adjournment letter [L999]                                    0.1    Skinner, P.    $104.00       1          C
   118        07/06/20   Revise victim impact statement; corr with P. Skinner re: same [L999]           1.4    Simons, D.    $1,008.00      1          E
   117        07/06/20   Review draft VIS [L999]                                                        0.3    Skinner, P.    $312.00       1          E
   118        07/09/20   Attn to corr re: Avenatti sentencing [L999]                                    0.2    Simons, D.     $144.00       1          E



                                                                                Exhibit A
                                    Case 1:19-cr-00373-PGG Document 338-2 Filed 07/15/21 Page 23 of 23
                                                                 REVISED NIKE TIME ENTRIES


                                                                                                                                       Specific
  Pg. No.                                                                                                                                       Recoverable
                Date                         Summary of Work Performed                            Hours   Timekeeper     Amount       Objection
(ECF 329-4)                                                                                                                                     Task Codes
                                                                                                                                        Codes
   117        07/13/20 Review status of sentencing proceedings in SDNY; review and revise VIS;     1.6    Skinner, P.    $1,664.00        1        C, E
                       analyze [L999]
   118        07/14/20 Attn to corr with client re: victim impact statement [L999]                 0.1    Simons, D.      $72.00         1          E
   117        07/15/20 Review sentencing adjournment letter; review SDNY covid updates; email      0.4    Skinner, P.    $416.00         1          C
                       to client re status [L999]
   118        07/15/20 Attn to Avenatti sentencing filings, corr re: same [L999]                   0.2    Simons, D.     $144.00         1          C
   118        07/18/20 Attn to Avenatti sentencing filing, corr re: same [L999]                    0.2    Simons, D.     $144.00         1          C
   117        07/18/20 Review order re sentencing adjournment; email correspondence with client    0.1    Skinner, P.    $104.00         1          C
                       re same [L999]
   118        07/22/20 Update client re: Avenatti sentencing; attn to corr from SDNY re: same      0.3    Simons, D.     $216.00         1         C, E
                       [L999]
                                                                                                            Total       $856,162.00




                                                                             Exhibit A
